                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                    4:09CR3007

      vs.
                                                              RELEASE ORDER
THOMAS DEWAYNE ROSS,

                    Defendant.



      The defendant is released subject to the following:

      1)     The defendant shall appear at his revocation hearing scheduled for June 4,
             2020 at 12:00 p.m. (noon) before the Honorable Richard G. Kopf, in
             Courtroom 2, United States Courthouse and Federal Building, 100
             Centennial Mall North, Lincoln, Nebraska.


      2)     The defendant shall comply with all terms and conditions of supervised
             release which were imposed at sentencing.



March 4, 2020.


                                                   BY THE COURT:
                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge
